DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,4-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 4-8 and 11 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially wherein the power transmitting device is designed to transfer data from an onboard data network, wherein the power receiving device is designed to receive the data from the power transmitting device, wherein the power transfer arrangement comprises an interface device for coupling to the mobile terminal, wherein the interface device is connected to the power receiving device for the purpose of power transfer, wherein the interface device is designed to supply the terminal with the power from the aircraft electrical system, and wherein the interface device with the power receiving device is designed to transfer the data from the onboard data network to the terminal, wherein the power transmitting device is in the form of a laser light source for generating a laser light beam for transmitting the power, wherein the power receiving device is in the form of a photocell device for converting the laser light beam into electrical power of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL BARNETT/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836